PELHAM, J.
Appellees’ motion to strike the bill of exceptions in this case is well taken. Under rule 33 (Code 1907, p. 1526), the paper incorporated in the record, purporting to be a bill of exceptions, is disallowed and stricken from the record. The paper expressly purports on' its face to be “Stenographic Report of Trial,” and contains nothing else, other than a report of the trial in the usual stenographic form, and, failing to conform to' the rule, does not constitute a proper record. Hester et al. v. Cantrell, 169 Ala. 490, 53 South. 1009; Gassenheimer & Co. v. Marietta Co., 127 Ala. 183, 28 South. 564; So. Ry. Co. v. Jackson, 133 Ala. 384, 31 South. 988; Woodward Iron Co. v. Herndon, 130 Ala. 364, 30 South. 370.
The paper purporting to be a bill of exceptions, not .complying with the rales and forming no part of the record, having been stricken, and there being no error assigned as to rulings on the record proper, the judgment of the lower court will be affirmed.
Affirmed.